Citation Nr: 0217910	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1948 to March 
1952, October 1952 to September 1953, and March 1955 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in 
December 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  
Following a timely appeal, in February 1999 the Board 
reopened the claim for service connection for a heart 
disorder and remanded the claim.  The Board issued a 
decision in April 2000 which was subsequently vacated by a 
March 2001 order of the United States Court of Appeals for 
Veterans Claims (Court).  The Joint Motion for Remand 
supporting the Court's order reflects that the April 2000 
Board decision was vacated and remanded for readjudication 
in light of the Veterans Claims Assistance Act of 2000.  
In December 2001, the Board remanded this case to the RO 
for additional development, including a VA examination and 
medical opinion.  That development had been completed and 
the case returned to the Board.  

The Board notes that an August 2002 rating decision 
addressed increased rating issues for the veteran's 
service-connected left and right knee disabilities and 
denied a total rating based on individual unemployability 
due to service-connected disabilities.  As the record 
reflects that the veteran has not entered a notice of 
disagreement regarding any of these issues, none of these 
issues is currently on appeal before the Board.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  



FINDINGS OF FACT

1.  All evidence necessary to decide the service 
connection claim on appeal has been obtained; the RO has 
notified the veteran of the evidence needed to 
substantiate the claim addressed in this decision, 
obtained all relevant evidence designated by the veteran, 
and provided him VA medical examinations and medical 
opinions in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The veteran did not experience a myocardial infarction 
in service in 1956.

3.  The veteran's diagnosed coronary artery disease did 
not manifest to a degree of 10 percent disability or more 
within one year from the date of separation from service, 
was first demonstrated a number of years after separation 
from service, and is not otherwise related to any injury 
or disease during any period of his active duty service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish 
service connection for coronary artery disease (also 
characterized as a "heart condition").  A December 2001 
Board remand advised the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be 
relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence 
that has not been obtained.  The veteran was afforded VA 
compensation examinations and medical nexus opinions in 
July 1999 and July 2002.  VA specifically advised the 
veteran that it was his responsibility to identify all 
health care providers, in order for VA to assist him by 
requesting or obtaining these records, and provided him 
specific forms on which to do so.  VA specifically advised 
the veteran that it was requesting the VA examinations to 
assist in development of his claims.  Thus, the veteran 
has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to 
obtain in accordance with 38 U.S.C.A. § 5103(a).  
Accordingly, no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.  

II.  Service Connection for Coronary Artery Disease

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Additionally, certain chronic diseases, including cardio-
vascular disease, may be presumed to have been incurred 
during service if manifest to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The veteran contends that he suffered a myocardial 
infarction in service in May 1956, and that his currently 
diagnosed coronary artery disease had its onset in service 
in May 1956, when he experienced chest pain and was 
hospitalized.  He contends that, although he was 
ultimately diagnosed as having a muscle strain by a 
military physician named "Dr. Orey," he had also been 
examined by "First Lt. [redacted]," who specifically 
informed the veteran that he had suffered "a heart 
attack."  

The April 1948 service entrance examination report is 
negative for any reference to organic heart disease.  
During service in mid-May 1956, the veteran was 
hospitalized pursuant to a complaint of experiencing non-
radiating chest pain.  On inquiry, the veteran related 
that he had never experienced "heart trouble" with 
exertion.  Diastolic/systolic blood pressure readings were 
recorded as 120/80, and his heart was not enlarged.  
Diagnostic studies included an electrocardiogram (for 
which an apparent tracings report, undated and 
uninterpreted, is of record) and the initial impression, 
rendered on May 17, 1956, was "heart infarction ??? 
(syncope)."  The discharge diagnosis, dated May 26, 1956, 
was pectoral muscle strain of the major right muscle.  The 
doctor's orders were to manage the veteran as having had 
an infarction.  An April 1959 examination report shows his 
blood pressure was 140/90 at that time. 

Subsequent to service, when the veteran was examined by VA 
in September 1977, he reported having been hospitalized 
due to chest "tightness" in 1956 in service.  The 
pertinent examination diagnosis in September 1977 was 
arteriosclerotic heart disease.

A report pertaining to treatment rendered him in 1994 by 
Ronald L. Ashton, M.D., records the veteran's reported 
history of experiencing a "[myocardial infarction] in 
1956."  A report pertaining to a thallium stress test 
performed under non-VA auspices in July 1995 reflects that 
such test was interpreted to reveal "a mild fixed inferior 
wall perfusion defect consistent with prior infarction."  
A July 18, 1995 report by Joseph H. Henderson, M.D., 
alludes to the results of the July 1995 stress test.  Dr. 
Henderson wrote that he saw no "Q-waves on [the veteran's] 
electrocardiogram," and further indicated that, while the 
veteran had "a vague history of infarct" during service, 
the records provided the physician by the veteran "don't 
show any compelling evidence of infarction," though the 
stress test report was "as dictated."  

In an August 1995 statement, Dr. Henderson referred to a 
then recently administered stress test which had been 
interpreted as showing "a fixed inferior wall defect which 
could be related to prior infarction."  Dr. Henderson 
asserted that such finding "implies that [the veteran] may 
have had a heart attack at some time in the past."  In a 
March 1996 statement, Dr. Henderson referred to a stress 
test performed the previous year which revealed "an 
inferior scar compatible with an old infarction, although 
[such scar] could have been related to diaphragmatic 
attenuation."  In a December 1996 statement, Dr. Henderson 
alluded to a May 22, 1956 service medical report on which 
"the physician entertained myocardial infarction as a 
diagnostic possibility."  Dr. Henderson further wrote that 
the veteran "clearly" had coronary artery disease and that 
he "may have had" the same "since 1956."

In an October 1996 statement, an attorney wrote that he 
had known the veteran "since the mid 1970's."  The 
statement included a lay opinion that, based on his review 
of the veteran's military and medical history, it was 
"clear to" him that the veteran's "physical problems" 
originated while he was in service.

In a September 1998 statement, Christopher C. Wright, 
M.D., wrote that, at the time of the veteran's bypass 
graft surgery in August 1998, the veteran was noted to 
have had "an anterior wall scar and adhesions between the 
anterior wall of the left ventricle and the pericardium."  
Dr. Wright wrote that such findings "would indicate a 
myocardial infarction in the distant past."  He also wrote 
that the "adhesions" were characteristic "of those being 
certainly more than several years old and did not appear 
recent."

When the veteran was examined by VA in April 1999, the VA 
examiner indicated that she had "reviewed" the file, which 
"documented" that the veteran had experienced a myocardial 
infarction in service in 1956.  The examination diagnosis 
was coronary artery disease.  The VA examiner opined that, 
given the veteran's history of having experienced a 
myocardial infarction in service, there was "a high 
probability that his current coronary artery disease had 
its onset during his military service."  As the veteran's 
service medical records did not in fact "definitively 
diagnose a myocardial infarction," the RO arranged for the 
veteran's reexamination. 

Upon reexamination in July 1999, the VA examiner reviewed 
the veteran's file.  After examining the veteran, the 
physician opined that it was "not likely at all that the 
[veteran's] ischemic heart disease was" due to service; 
rather, it was "much more likely" that it was attributable 
"to his longstanding diabetes mellitus."

In September 1999, Dr. Wright wrote that, at the time of 
the August 1998 bypass graft surgery, the veteran was 
found to have "adhesions between the anterior wall of the 
left ventricle and the pericardium with fibrotic scarring 
of the anterior wall and apex."  Dr. Wright wrote that 
such findings "indicate that there had been a myocardial 
infarction in the distant past with subsequent Dressler's 
type syndrome and scarring."  Based on such findings, Dr. 
Wright opined "that the infarct certainly occurred years 
before and was not a recent event." 

VA outpatient treatment reports dated from 1999 to 2001 
included diagnoses and treatment for arteriosclerotic 
heart disease or coronary artery disease, hypertension, 
insulin dependent diabetes mellitus, and hyperlipidemia. 

A January 2002 letter from Dr. Henderson reviewed the 
prior history, and indicated that the veteran had been 
initially evaluated in his office in 1995.  Dr. Henderson 
wrote that the interpretation of the 1995 nuclear stress 
test by Dr. Barbara Garner "implie[d]" that the veteran 
"may have had a heart attack in the past at sometime prior 
to my initial evaluation in 1995."  A June 2002 letter 
from Dr. Henderson reflects that he did not have any 
evidence, including medical records, that the veteran had 
a myocardial infarction in 1956.  He also wrote that he 
had no technology or means to date the veteran's 
myocardial infarction more precisely than to say before 
1995.  

A VA heart examination in July 2002 resulted in diagnoses 
that included noninsulin dependent diabetes (onset in 
1975), coronary artery disease, status post coronary 
artery bypass graft (1998), and hypercholesterolemia.  The 
VA examiner opined that the veteran's diabetes was 
"related to his coronary artery disease secondary to 
hypercholesterolemia."  The examiner further opined that 
the veteran's coronary artery disease was "not related to 
his service because there is no proof that he had a 
[myocardial infarction] at that time even though a cardiac 
catheterization report showed that the patient had some 
ischemic changes but does not give any time period when he 
had it." 

After a review of all the evidence of record, the Board 
finds that the veteran's diagnosed coronary artery disease 
did not manifest to a degree of 10 percent disability or 
more within one year from the date of separation from any 
period of service, including in September 1964.  Coronary 
artery disease was first demonstrated a number of years 
after separation from service in September 1977.  For this 
reason, the Board finds that presumptive service 
connection for coronary artery disease as a "chronic" 
disease is not warranted.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Upon consideration of whether the veteran's coronary 
artery disease has been directly related by the evidence 
to any injury or disease in service, the Board finds that 
the preponderance of the evidence is against a finding 
that the veteran's coronary artery disease is related to 
any injury or disease during service.  After weighing the 
evidence for and against the question of whether the 
veteran suffered a myocardial infarction in service in 
1956, as contended, the Board finds that the weight of the 
evidence demonstrates that the veteran did not in fact 
experience a myocardial infarction in service in 1956.  
The July 2002 VA compensation examination report noted 
that an undated cardiac catheterization report showed that 
the veteran had some ischemic changes.  Notwithstanding 
that the initial impression rendered on May 17, 1956 
during service was "heart infarction ??? (syncope)," the 
initial questionable diagnosis yielded to a subsequent 
discharge diagnosis dated May 26, 1956 of pectoral muscle 
strain of the major right muscle.  If the undated cardiac 
catheterization report had been created in conjunction 
with the May 1956 complaints for which the veteran sought 
medical attention in service, the in-service final 
diagnosis of pectoral muscle strain of the major right 
muscle would reflect an additional or different diagnosis 
of myocardial infarction due to consideration of the 
clinical findings.  

The Board notes the veteran's contention that "First Lt. 
[redacted]" specifically informed him that he had 
suffered "a heart attack" on the occasion of his 
hospitalization in service in May 1956; however, a "[redacted] 
[redacted], 1st Lt MSC" is shown, along with another military 
physician, as having signed the veteran's discharge report 
on which the diagnosis is a muscle strain, with no 
assessment implicating myocardial infarction or heart 
disease.  Moreover, the Court has held that such a 
veteran's account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  
 
The Board has considered the veteran's written 
contentions, reported histories, and personal hearing 
testimony to the effect that he suffered a myocardial 
infarction in service in May 1956.  While the veteran is 
competent to report, testify to, and describe to a medical 
professional the in-service stressful events, as well as 
symptoms he experiences at any time, including symptoms 
such as chest pain and syncope, it is the province of 
health care professionals to enter conclusions that 
require medical opinions, including a medical diagnosis 
and an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Likewise, the October 1996 lay 
statement opinion to the effect that the veteran's 
physical problems (to presumably include coronary artery 
disease) originated while he was in service was made by an 
attorney who is not shown by the evidence to be competent 
to provide an opinion which requires medical expertise.  
The presence of heart disease or the sustaining of a heart 
attack in service is not otherwise clinically documented.  

The Board finds that the weight of the medical evidence 
demonstrates that the veteran's coronary artery disease is 
not etiologically related to an injury or disease in 
service.  As indicated above, the symptoms the veteran 
experienced in service in May 1956 were ultimately 
diagnosed as pectoral muscle strain of the major right 
muscle rather than myocardial infarction.  The Board has 
considered the medical opinions of various private 
physicians, including the September 1998 and September 
1999 statements from Dr. Wright; however, these statements 
and the clinical findings beginning in 1995 demonstrate 
only that the veteran had suffered a temporally remote 
heart attack.  With regard to the December 1996 letter 
from 
Dr. Henderson that the veteran "may have had" coronary 
artery disease "since 1956," later clarifications in 
January and June 2002 by Dr. Henderson indicate that he 
was unable to date the veteran's myocardial infarction 
more precisely than "before 1995."  

Moreover, Dr. Henderson's December 1996 opinion was based 
on an inaccurate history of the veteran having suffered a 
myocardial infarction in service in May 1956; the letter 
mentions documentation of myocardial infarction as a 
diagnostic possibility, but does not mention the final 
diagnosis of pectoral muscle strain.  Similarly, while an 
April 1999 VA examination report reflects the favorable 
medical opinion that "there is a high probability that his 
current coronary artery disease had its onset during his 
military service," that opinion was based on an inaccurate 
history of the veteran having actually experienced a 
myocardial infarction in service in 1956.  In this regard, 
the Court has held that the Board is not bound to accept 
medical opinions that are based on lay history where that 
history is unsupported by the medical evidence.  See Boggs 
v. West, 11 Vet. App. 334, 340 (1998).  The Court has held 
that, while an examiner can render a current diagnosis 
based upon his examination of the veteran, without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).   

The medical evidence weighing against the veteran's claim 
includes a July 1999 VA examination report opinion that it 
was "not likely at all that the [veteran's] ischemic heart 
disease was" due to service.  The July 2002 VA 
compensation examination report further reflects the 
opinion that coronary artery disease was not related to 
the veteran's service.  The medical evidence otherwise 
attributes the veteran's myocardial infarction to coronary 
artery disease, and attributes coronary artery disease to 
diabetes mellitus, which the veteran incurred after 
service in about 1974.  For example, the July 1999 VA 
examination report reflects the opinion that the veteran's 
coronary artery disease was "much more likely" 
attributable to "longstanding diabetes mellitus."  

For these reasons, the Board finds that the veteran's 
coronary artery disease was not incurred in or aggravated 
by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.  The Board has considered 
the doctrine of affording the veteran the benefit of any 
existing doubt with regard to the issue on appeal; 
however, as the preponderance of the evidence is against 
the veteran's claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as 
to warrant the resolution of this issue on that basis.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.102. 


ORDER

An appeal for service connection for coronary artery 
disease is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

